DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Fig. 5A numeral 115 directed to two holes should have the line repositioned to point to the holes, and numeral 107 should be pointed to the bracket.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kristiansen (US PG Pub. No. 2010/0113234, May 6, 2010).
Regarding claim 1, Kristiansen teaches an exercise equipment handle 1 (see Figs. 1 and 8A-8E below) for connecting to cable-based exercise equipment (see para. [0006])), comprising: a grip 10 (see Figs. 1 and 8A below); a bracket 12 (see Figs. 1 and 8A below), wherein said grip 10 is rotatably coupled to said bracket 12 (see para. [0033], and Fig. 1 an 8A below, where grip 10 rotates about X-axis); and a rotatable connection assembly 14 connected to said bracket 12 (where assembly 14 slides about the bracket and rotates about Y-axis via a tab portion 14B, see para. [0042], and Figs. 1 and 8A below); wherein after connection to said cable-based exercise equipment and when in use, said rotatable connection assembly 14 freely rotates along a first axis (i.e., rotates about Y-axis via tab portion 14B, see para. [0042]) parallel to its connection to said cable-based exercise equipment (see para. [0037], where point of attachment 14C on tab portion 14B is generally in line with a cable to which handle 1 is attached), and wherein said grip 10 freely rotates along a second axis (i.e., X-axis) perpendicular to said first axis (i.e., Y-axis) (see para. [0033], and Fig. 1 below).  

    PNG
    media_image1.png
    564
    638
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    485
    648
    media_image2.png
    Greyscale

Regarding claim 2, Kristiansen teaches wherein said grip 10 encompasses two bearings 100, one on each end of said grip 10 (see Fig. 8A above and para. [0033]).  
Regarding claim 3, Kristiansen teaches wherein said grip 10 encompasses a threaded rod 10A (see para. [0033], where rod 10A is threaded internally of the grip 10 and includes groves/threads for placement of bearings 100, see Fig. 8A above) .  
Regarding claim 4, Kristiansen teaches wherein said grip 10 comprises clearance fit between the grip 10 and a rod 10A (see para. [0033], where grip has a bore/clearance space between the grip 10 and rod 10A).  
Regarding claim 5, Kristiansen teaches wherein said rotatable connection assembly 14 comprises a pin bearing 14E (i.e., includes a bearing 14E or other mechanism that allows rotation of tab 14B about Y axis, see para. [0042]).  
Regarding claim 11, Kristiansen teaches wherein said bracket 12 has a semi-circular shape (see Figs. 1 and 8A above).  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen, as applied to claim 1.
Kristiansen teaches the invention as substantially claimed.
Regarding claim 10, Kristiansen is silent in explicitly teaching wherein said bracket has a triangular shape.
Kristiansen, however, generally teaches that the shape of the bracket 12 can be semi-circular as shown but elliptical and other shapes may be used (see para. [0046]).  Furthermore, mere changes in shape is matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant.  See MPEP § 2144.04.  In this case, the shape of the bracket lacks criticality as Applicant discloses that other shapes can be used including rectangular and semicircular (see page 5, first full paragraph of Applicant’s specification).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kristiansen such that the bracket has a triangular shape as alternative shape equally suitable for providing an exercise grip to a user.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen, as applied to claim 1, in view of Anastasi et al. (US PG Pub. No. 2019/0060706, Feb. 28, 2019) (herein “Anastasi”)
Kristiansen teaches the invention as substantially claimed.
Regarding claim 12, Kristiansen is silent in explicitly teaching wherein said grip 10 further comprises four depressions, one for each forefinger of a user.
Anastasi, however, in an analogous art of exercise devices for gripping in the hands of user while performing exercises teaches a grip having four depressions (i.e., formed by 3 finger impressions 26) to provide a more comfortable grip.  (see para. [0030], and Fig. 2 below)

    PNG
    media_image3.png
    641
    415
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kristiansen such that the grip 10 further comprises four depressions as taught by Anastasi in order to provide a comfortable grip to a user.




Claims 1, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US Pat. No. 8,715,147, May 4, 2014) in view of Hunn (US Pat. No. 4,637,606, Jan. 20, 1987)
Regarding claim 1, Collins teaches an exercise equipment handle for connecting to cable-based exercise equipment (see Fig. 2A below and col. 3, lines 61-63), comprising: a grip 20; a bracket 10, wherein said grip 20 is rotatably coupled to said bracket 10 (see col. 4, lines 20-25); and wherein said grip 20 freely rotates along a second axis (i.e., about horizontal axis of the bracket 10).

    PNG
    media_image4.png
    649
    593
    media_image4.png
    Greyscale

Collins is silent in explicitly teaching a rotatable connection assembly connected to said bracket 10; wherein after connection to said cable-based exercise equipment and when in use, said rotatable connection assembly freely rotates along a first axis parallel to its connection to said cable-based exercise equipment, where the second axis is perpendicular to said first axis.
Hunn, however, in an analogous art teaches a rotatable connection assembly (i.e., a universal swivel coupling 7, see Fig. 4 below) connectable to a cable/rope, where the rotatable connection assembly 7 freely rotates along a first axis parallel to its connection to said cable-based exercise equipment (i.e., rotates/swivels in an axis in line with the cable 3 about a pin 24, see col. 5, lines 40-43)

    PNG
    media_image5.png
    408
    205
    media_image5.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Collins to include a rotatable connection assembly (i.e., universal swivel assembly 7) connected to said bracket 10 (i.e., coupled on eyelet 15a of the bracket and to a cable/rope, as shown in Collins, Fig. 2A above); wherein after connection to said cable-based exercise equipment and when in use, said rotatable connection assembly freely 7 rotates along a first axis parallel to its connection to said cable-based exercise equipment (i.e., rotates/swivels in an axis parallel with the cable/rope), where the second axis is perpendicular to said first axis as taught by Hunn in order to provide universal movement of the cable relative to the grip 20.
Regarding claim 5, Collins as modified by Hunn teaches wherein said rotatable connection assembly 7 comprises a pin bearing 24 (see col. 5, lines 40-43 and Fig. 2A above, where the pin provides the swiveling/rotatable function of two eyelets 22, 25 at opposite ends of the pin 24)
Regarding claim 6, Collins as modified by Hunn teaches wherein said rotatable connection assembly 7 further comprises an eye ring 22,25 at each end of said pin bearing 24 (see col. 5, lines 40-43 and Fig. 2A above, where the pin 24 provides the swiveling/rotatable function of two eyelets 22, 25 at opposite ends of the pin 24).  
Regarding claim 9, as broadly interpreted, Collins as modified by Hunn teaches wherein said rotatable connection assembly 7 is connected to said bracket 10 by an eyebolt 15a (i.e., where the universal swivel assembly 7 of Hunn is connectable to eyelet 15a).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Hunn, as applied to claim 1 above, further in view of Kennedy (US Pat. No. 5,718,654, Feb. 17, 1998) 
Collins in view of Hunn teaches the invention as substantially claimed.
Regarding claim 7, Collins as modified by Hunn is silent in explicitly teaching wherein said rotatable connection assembly 7 is connected to said bracket 10 by a welded joint (i.e., where the rotatable connection assembly 7 of Hunn is connectable to eyelet 15A of Collins, where Collins is silent that the eyelet 15A is welded to the bracket 10).  
Kennedy, however, in an analogous art of exercise devices of handles connectable to cables teaches eyelets 32 on a plate 28 which are welded to a bracket 26 (see Kennedy Figs. 2-3 and col. 3, lines 26-32) to provide for the connection of the attachment to the cable of a cable-actuated system.

    PNG
    media_image6.png
    711
    555
    media_image6.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Collins such that the eyelet 15A of Collins is a joint (such as welded via a plate 28 having eyelet 32) welded onto the surface of the bracket 10 as taught by Kennedy in order to provide various locations in which to provide connection of eyelets for attachment of cables.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, none of the prior art either alone or in combination teach or suggest
wherein said rotatable connection assembly is connected to said bracket by two drilled holes.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784